Exhibit 10.5

AMENDMENT AGREEMENT (HEREINAFTER, THE “AMENDMENT AGREEMENT”) TO THE TEMPORARY
OCCUPANCY AND EASEMENT RIGHTS AGREEMENT EXECUTED ON AUGUST 20, 2007, ENTERED
INTO BY AND BETWEEN U.S. PRECIOUS METALS DE MEXICO, S.A. DE C.V. (“USPM”),
REPRESENTED HEREIN BY MR. DAVID WAYNE BURNEY, ITS LEGAL REPRESENTATIVE, ON ONE
HAND, AND ON THE OTHER, MESSRS. VICTORIO GUTIERREZ CARDENAS AND IRMA BAÑUELOS
SERRATO (JOINTLY, THE “OWNERS”), ON THEIR OWN BEHALF, PURSUANT TO THE FOLLOWING
BACKGROUND, RECITALS AND CLAUSES:

BACKGROUND

          Whereas, on August 20, 2007, USPM and the Owners executed a Temporary
Occupancy and Easement Rights Agreement (the “Original Agreement”), whereby the
Owners granted to USPM an exclusive right to use and occupy the lands of their
ownership that partially cover the mining lots where the mining concessions of
USPM are located, set forth in Annex A of the Original Agreement (the “Mining
Concessions”).

RECITALS

 

 

I.

USPM hereby represents through its legal representative that:

 

 

 

          1.     It is a company duly organized and incorporated pursuant to the
laws of the United Mexican States, as evidenced in public deed number 15,970,
dated March 5, 2003, granted before Ms. Maria Guadalupe Perez Palomino, Notary
number 91 of the Federal District, and which first true copy was duly registered
before the Public Registry of Commerce of the Federal District under mercantile
number 306,255.

 

 

 

          2.     Its legal representative has the necessary authority to enter
into this Amendment Agreement and that such authority has not been limited,
modified or revoked in any manner whatsoever, as evidenced in the public deed
number 103,172, dated March 24, 2009, granted before Mr. Javier Arce Gargollo,
Notary number 74 of the Federal District, and which first true copy was duly
registered before the Public Registry of Commerce of the Federal District on
April 6, 2009, under mercantile number 306,255.

 

 

 

          3.     It wishes to enter into this Amendment Agreement in order to
amend Clauses First, Fifth and Fifteenth of the Original Agreement.

 

 

II.

The Owners hereby represents on their own behalf that:

 

 

 

          1.     They are the owners of the lands, which surface, boundaries and
adjoining properties are specified in Annex A hereto (the “Lands”) consisting of
public deed number 7,467, dated May 11, 1993, granted before Mr. Adolfo Orzoco
Yepez, Notary substitute number 15 of Morelia, Michoacan, and which first true
copy was duly registered before the Public Registry of Ownership of Morelia
under volumes 205 and 240, registries 107 and 56 of the Book of Properties of
the District of Tacambaro, municipality of Caracuaro, Michoacan.

 

 

 

          2.     As of the date of this Amendment Agreement, the Lands are free
from any lien, encumbrances or limitations of ownership whatsoever.


--------------------------------------------------------------------------------




 

 

 

          3.     They recognize and acknowledge that the Mining Concessions
owned by USPM and identified in the Original Agreement are located within the
boundaries of the Lands according to the map attached hereto as Annex B, which
shows the information related to the starting point and its corresponding
coordinates, to the auxiliary line or lines and to the perimeter of land subject
matter of the temporary occupancy and easement, as well as the link to the
starting point of each of the Mining Concessions benefited by such temporary
occupancy and easement.

 

 

 

          4.     They wish to enter into this Amendment Agreement in order to
amend Clauses First, Fifth and Fifteenth of the Original Agreement.

 

 

III.

The parties hereby represents that:

 

 

 

          1.     They execute this Amendment Agreement freely and at their own
will, and that there has been no error, fraud, duress or bad faith between them
in its execution.

Pursuant to the above, the parties agree the following:

CLAUSES

FIRST.- USPM and the Owners hereby agree to amend Clause First of the Original
Agreement in order to delete the definitions of “Annual Rent” and “Occupancy
Rights” and insert the following definitions instead:

 

 

 

“Annual Rent”.- Shall mean the annual rent set forth in Clause Fifth of this
Agreement to be paid by THE COMPANY to MR. VICTORIO AND MS. IRMA for the use,
occupancy and easement of the Mining Occupancy Lot pursuant to the terms of
Clause Fifth.”

 

 

 

“Occupancy and Easement Rights”.- Shall mean the exclusive right to use and
occupy, during the term of this Agreement, the lands covered by the Mining
Occupancy Lot, in order to perform the Mining Activities, as well as a voluntary
easement which will be irrevocable, continuous and for value consideration,
regarding the Lands during the term of this Agreement or until THE COMPANY
performs the Mining Activities, whichever is longer, in order for THE COMPANY to
have the right of way and the right of use of the Lands being able to freely
pass through the same and to install machinery, equipment and facilities
necessary for the performance of the Mining Activities.”

SECOND.- USPM and the Owners hereby agree to amend Clause Fifth of the Original
Agreement, which once amended hereinafter must be read as follows:

 

 

 

“5. Rent.- As consideration for the assignment of the Occupancy and Easement
Rights subject matter of this Agreement, THE COMPANY shall pay MR. VICTORIO AND
MS. IRMA an Annual Rent equal to the amount of One Hundred Twenty Six Thousand
and Eight Hundred 00/100 Mexican Pesos (MX$126,800.00), lawful currency in the
United Mexican States, which includes the corresponding value added tax. The
Annual Rent shall be paid in two installments to be done within the first five
(5) days of the months of April and October of each year. The parties agree that
the Annual Rent shall be adjusted on a yearly basis according to the variation
of the Index of Prices applicable to the immediate twelve months prior to the
date when the first installment of the Annual Rent may be required.

2

--------------------------------------------------------------------------------




 

 

 

5.1 MR. VICTORIO AND MS. IRMA shall issue an invoice that meets the applicable
tax requirements upon each payment of the Annual Rent. Since the Annual Rent
includes the corresponding value added tax, the payment of such tax shall be
borne by MR. VICTORIO AND MS. IRMA, who hereby release the COMPANY from any
liability in connection with the payment of such value added tax or any other
tax.

 

 

 

5.2 In the event of any dispute between THE COMPANY and MR. VICTORIO AND MS.
IRMA in connection with the fixing of the Annual Rent, THE COMPANY, at its own
cost and prior to the notice of the commencement of the Commercial Production,
shall request and obtain the Appraisal from the Commission. A certified copy of
the Appraisal shall be attached to the notice of starting of Commercial
Production.”

THIRD.- USPM and the Owners hereby agree to amend Clause Fifteenth of the
Original Agreement in order to substitute the term “Monthly Rent” for the term
“Annual Rent”.

FOURTH.- The parties hereby acknowledge that the first installment of the Annual
Rent, corresponding to the period started on April of this year, has been fully
paid by USPM to the Owners.

FIFTH.- The parties agree and covenant that the execution of this Amendment
Agreement shall not imply any modification, novation or extinction of any rights
and obligations under the Original Agreement and all the terms and conditions of
the Original Agreement shall remain valid and in full effect except for Clauses
First, Fifth and Fifteenth of the Original Agreement which amendments are the
main purpose of this Amendment Agreement. All defined terms which meaning is not
defined in this Amendment Agreement shall have the meaning ascribed thereto in
the Original Agreement

SIXTH.- USPM and Mr. Victorio Gutierrez Cardenas agree that through the
execution of this Amendment Agreement, the Temporary Occupancy and Easement
Rights Agreement executed on August 20, 2007 by and between Mr. Victorio
Gutierrez Cardenas and USPM, ratified before Mr. Emilio Solorzano Solis, Notary
Public number 97 of Morelia, Michoacan is terminated and without any legal
effect. The parties hereby acknowledge that there is no obligation outstanding
related to said agreement and, therefore, grant each other the broadest release
as permitted by applicable law, waiving any action or right that they may have
against each other under such agreement.

SEVENTH.- This Amendment Agreement and the Original Agreement shall be governed
by the Civil Code for the State of Michoacan and, in the event of any
controversy, the parties agree to irrevocably submit themselves to the
jurisdiction of the courts of Mexico City, Federal District, Mexico, expressly
waiving herein any other jurisdiction to which they may be entitled by reason of
their present or future domiciles or otherwise

(Signature Page Follows)

3

--------------------------------------------------------------------------------



PURSUANT TO THE FOREGOING, the parties, knowledgeable of its legal force and
effect, sign four copies of this Amendment Agreement; USPM shall keep two copies
and each of the Owners one of the two remaining, in the city of Morelia,
Michoacan, United Mexican States, on _______ __, 2009.

 

 

“USPM”

“THE OWNERS”

U.S. Precious Metals de Mexico, S.A. de C.V.

 


 

 

_________________________

_________________________

Mr. David Wayne Burney

Mr. Victorio Gutierrez Cardenas

Legal Representative

On its own behalf

 

 

 

_________________________

 

Ms. Irma Bañuelos Serrato

 

On its own behalf

WITNESSES

 

 

__________________________

_________________________

Name:

Name:

Address:

Address:


--------------------------------------------------------------------------------



ANNEX A

PUBLIC DEED CONTAINING THE OWNERSHIP OF THE LANDS

--------------------------------------------------------------------------------



ANNEX B

MAP OF THE MINING CONCESSIONS, SHOWING THEIR LOCATION WITHIN THE LANDS

--------------------------------------------------------------------------------